Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed September 23, 2020, is a reissue of U.S. Patent 10,080,801 (hereafter the '801 patent), which issued from U.S. application Serial No. 14/508,719 (the ‘719 application) with claims 1-35 on September 25, 2018.

Scope of Claims
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-59 directed to an oral dosage form and a method of treating, preventing, or managing a disease or disorder.  Claims 1 and 42, as presented in the amendment of 09/23/2020, are independent and representative.
1. (Amended)  An oral dosage form in the form of a capsule which comprises: 1) Compound A of the following structure:

    PNG
    media_image1.png
    192
    185
    media_image1.png
    Greyscale

or a pharmaceutically acceptable prodrug, salt, solvate, hydrate, clathrate, stereoisomer, tautomer, or racemic mixtures thereof, at an amount of about 0.1 to about 3 weight percent of the total weight of the dosage form; 2) a carrier or excipient at an amount of about 90 to 99.9 weight percent of total weight of the oral dosage form, wherein the carrier or excipient is a mixture of starch and lactose, and wherein the weight ratio of lactose to starch in the oral dosage form is [about 3:1] from 2.1:1 to 3.9:1; and 3) a lubricant at an amount of 0.01 to 1 weight percent of total weight of the oral dosage form, wherein the lubricant is stearic acid.


    PNG
    media_image2.png
    421
    677
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    308
    647
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    222
    646
    media_image4.png
    Greyscale


Election by Original Presentation
Newly submitted claims 42-59 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons:
The inventions for which restriction is required under 35 U.S.C. 121 are as follows:
I.  The original invention, i.e., claims 1-41, drawn to an oral dosage form in the form of a capsule, classified in A61K 47/26.
II.  Claims 42-59, directed to a method of treating, preventing, or managing a disease or disorder, classified in A61K 47/26.
The inventions are distinct from each other for the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process for using the product as claimed can be practiced with another materially different product, such as one containing a weight ratio of lactose to starch of, for example, 1:1 or 5:1.  Alternatively, the product as claimed can be used in a materially different process of using that product, such as a method of treating preventing or managing macular degeneration, endometriosis, Crohn’s disease, AIDS, sepsis, psoriasis, heart failure, atherosclerosis, meningitis, gingivitis, primary pulmonary hypertension, inflammatory bowel disease, neuropathic pain, migraine, headache, sleep walking, insomnia, etc. (see ¶¶ 0118-0152 and 0485 of U.S. patent application publication 2011/0196150).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

•    the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

In particular, a reference which anticipates or renders obvious the claimed oral dosage form will not necessarily teach or render obvious the claimed method and diseases treated therein, and vice versa.  Thus, the inventions of Groups I and II require different search strategies and queries.
Since Applicant has received an action on the merits for the originally presented invention, i.e., group I claims 1-41, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 42-59 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  It is suggested that Applicant file a divisional reissue application directed to the constructively non-elected invention of claims 42-59.  

Reissue Declaration and Clams Rejection – 35 USC 251
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The error cited in the reissue declaration filed 11/24/2020, i.e., broadening by presentation of claim 42 directed to a method of treating, preventing or managing a disease or disorder, is defective because it does not identify an issued patent claim that the reissue application seeks to broaden.  See MPEP 1414(II).  
Furthermore, the error statement is no longer an applicable error statement since method claims 42-59 have been withdrawn from consideration.  Accordingly, it is suggested that Applicant file a new reissue declaration with an error statement pertinent to claims 1-41.  The change in ratio from “about 3:1” to “from 2:1 to 3.9:1” in claim 1 is not considered to be a broadening of claim 1 based on the definition of “about” at col. 6, lines 55-65 of the ’801 patent.  Accordingly, in light of the oral dosage form in newly added claims 36-41 which depend from claim 1, a suggested error statement is “the addition of claims that are narrower in scope than the existing patent claims. See In re Tanaka, 640 F.3d 1246, 1251, 98 USPQ2d 1331, 1334 (Fed. Cir. 2011).”
Claims 1-41 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the reissued declaration is set forth in the discussion above in this Office action.  

Claim Objections
Claim 6 is objected to because of the following informalities:  In claim 6, the word “presented” should be “present”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 37, 38, 40 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claims 37 and 38 are indefinite because, for example, there can never be 99.9 weight percent of carrier or excipient.  This is so because the lower weight limits for Compound A and the lubricant are 0.1 and 0.01 weight present, respectively, which add to 0.11 weight percent.  The 99.9 weight percent and 0.11 weight percent add to more than 100%, which is indefinite.  The same applies to dependent claims 40 and 41.

Claims 3, 13, 20, 27 and 34 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In claim 3, the carrier/excipient upper weight percent limit of “about 99.9 weight percent” does not further limit the upper weight percent limit of “99.9 weight percent” in parent claim 1.  Claim 1 recites “about 90 to 99.9 weight percent” of the carrier/excipient, but the “about” only modifies the lower limit of 90 weight percent.  Note, for example col. 9, lines 59-60 of the ‘801 patent specification recites “about 90 to about 99.9 weight percent” for the carrier/excipient.  In fact, in the ‘801 patent specification, whenever “about” modifies the upper and lower limits of a range, the “about” is specifically present before each of the upper and lower limits.  See, for example, col. 9, line 51 through col. 10, line 55.  It is suggested that “about” be inserted before “99.9” in claim 1.  
Claim 13 recites “The dosage form of claim 12, wherein the anhydrous lactose is present at an amount that brings the total weight of the composition to about 75 mg.”  This does not further limit claim 12, which, via dependency from claim 8, already requires that the total weight of the composition is about 75 mg.  Thus, the amount of anhydrous lactose in claim 12 inherently must be such that the total weight of the composition is brought to about 75 mg.
Claim 20 recites “The dosage form of claim 19, wherein the anhydrous lactose is present at an amount that brings the total weight of the composition to about 75 mg.”  This does not further limit claim 19, which, via dependency from claim 15, already requires that the total weight of the composition is about 75 mg.  Thus, the amount of anhydrous lactose in claim 19 inherently must be such that the total weight of the composition is brought to about 75 mg.
Claim 27 recites “The dosage form of claim 26, wherein the anhydrous lactose is present at an amount that brings the total weight of the composition to about 150 mg.”  This does not further limit claim 26, which, via dependency from claim 22, already requires that the total weight of the composition is about 150 mg.  Thus, the amount of anhydrous lactose in claim 26 inherently must be such that the total weight of the composition is brought to about 150 mg.
Claim 34 recites “The dosage form of claim 33, wherein the anhydrous lactose is present at an amount that brings the total weight of the composition to about 125 mg.”  This does not further limit claim 33, which, via dependency from claim 29, already requires that the total weight of the composition is about 125 mg.  Thus, the amount of anhydrous lactose in claim 33 inherently must be such that the total weight of the composition is brought to about 125 mg.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,080,801 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991 
/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991